          Case 1:18-cv-02921-JMF Document 575 Filed 01/15/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
                                                                             :
STATE OF NEW YORK, et al.,                                                   :
                                                                             :
                                    Plaintiffs,                              :
                                                                             :
                  -v-                                                        :     18-CV-2921 (JMF)
                                                                             :
UNITED STATES DEPARTMENT OF COMMERCE, et al., :
                                                                             :
                                    Defendants.                              :
                                                                             :
---------------------------------------------------------------------------- :
                                                                             :
NEW YORK IMMIGRATION COALITION, et al.,                                      :     18-CV-5025 (JMF)
                                                                             :       (Consolidated)
                                    Plaintiffs,                              :
                                                                             :
                  -v-                                                        :    FINAL JUDGMENT,
                                                                             : ORDER OF VACATUR, AND
UNITED STATES DEPARTMENT OF COMMERCE, et al., : PERMANENT INJUNCTION
                                                                             :
                                    Defendants.                              :
                                                                             :
---------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

      Pursuant to the Court’s Opinion and Order of July 26, 2018, the Court’s Findings of Fact
and Conclusions of Law of January 15, 2019, and Rule 52(b)(2)(B) of the Federal Rules of Civil
Procedure, it is ORDERED, ADJUDGED, and DECREED as follows:

                                       FINAL JUDGMENT

        Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ claims arising
under the Constitution’s Enumeration Clause, as amended by the Fourteenth Amendment (namely,
the First Claim for Relief in the Second Amended Complaint in No. 18-CV-2921 and the second
Cause of Action in the Complaint in No. 18-CV-5025).

       Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ claims arising
under the Due Process Clause of the Fifth Amendment to the Constitution (namely, the first Cause
of Action in the Complaint in No. 18-CV-5025).

       Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ claims arising
under the Administrative Procedure Act (namely, the Second and Third Claims for Relief in the
Second Amended Complaint in No. 18-CV-2921 and the third Cause of Action in the Complaint in
No. 18-CV-5025).
                                                  1
          Case 1:18-cv-02921-JMF Document 575 Filed 01/15/19 Page 2 of 2


                        VACATUR AND PERMANENT INJUNCTION

        The March 26, 2018 decision of the Secretary of Commerce to add a question concerning
citizenship status to the 2020 decennial census questionnaire is VACATED, and the matter is
REMANDED to the Secretary for further action not inconsistent with this Court’s Orders.

        Defendants, including the Secretary of Commerce in his official capacity, the Director of the
Census in his official capacity, and any successors to those offices, together with their agents,
servants, employees, attorneys, and other persons who are in active concert or participation with the
foregoing, see Fed. R. Civ. P. 65(d)(2), are PERMANENTLY ENJOINED from implementing
Secretary Ross’s March 26, 2018 decision and from adding a citizenship question to the 2020
decennial census questionnaire based on substantially similar reasoning on a substantially similar
record, and from doing so unless:

       1) the Secretary of Commerce has exhausted his ability to acquire and use administrative
          records to the maximum extent possible and consistent with the kind, timeliness, quality
          and scope of the citizenship data required, instead of adding an inquiry to the 2020
          census questionnaire; and

       2) the Secretary of Commerce submits a report to the congressional committees having
          jurisdiction over the census containing his determination of the subjects as proposed to
          be modified on the 2020 census questionnaire.

       SO ORDERED.

Dated: January 15, 2019                           __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                  2
